Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 354 Dated Monday, February 2, 2015 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FVM5 [] 100% 2.150% [] Fixed 3.000% MONTHLY 02/15/2028 03/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
